DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/17/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 16 on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 3, and 11-13 of U.S. Patent No. 9,972,805 B2 (“Seo et al.”) as set forth in the Non-Final Rejection filed 12/17/20 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-13, 15, and 17-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 3, and 11-13 of U.S. Patent No. 9,972,805 B2 (“Seo et al.”) as set forth in the Non-Final Rejection filed 12/17/20 is NOT withdrawn in view of the Applicant’s arguments.

5.	The rejection of Claims 1-3, 11-13, 15, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) as set forth in the Non-Final Rejection filed 12/17/20 is NOT withdrawn in view of the Applicant’s arguments.

Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) and Liao et al. (US 2008/0157656 A1) as set forth in the Non-Final Rejection filed 12/17/20 is NOT withdrawn in view of the Applicant’s arguments.

7.	The rejection of Claims 1-5, 11-13, 15, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) as set forth in the Non-Final Rejection filed 12/17/20 is NOT withdrawn in view of the Applicant’s arguments.

8.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) and Liao et al. (US 2008/0157656 A1) as set forth in the Non-Final Rejection filed 12/17/20 is NOT withdrawn in view of the Applicant’s arguments.

9.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) and Lee et al. (US 2006/0091399 A1) as set forth in the Non-Final Rejection filed 12/17/20 is NOT withdrawn in view of the Applicant’s arguments.

10.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) and Lee et al. NOT withdrawn in view of the Applicant’s arguments.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-13, 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 3, and 11-13 of U.S. Patent No. 9,972,805 B2 (herein referred to as “Seo et al.”  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Seo et al. claims an organic light emitting display comprising: a driving thin film transistor on a substrate, the driving thin film transistor including an active layer having a channel region and source and drain regions on the substrate, a gate insulating layer on the substrate with the active layer, a gate electrode on the gate insulating layer and over the channel region, an interlayer insulating layer on the gate insulating layer with the gate electrode, and source and drain electrodes on the interlayer insulating layer to contact with the source and drain regions; a storage capacitor on the substrate, the storage capacitor including a lower storage electrode, an upper storage electrode and 

    PNG
    media_image1.png
    261
    321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    397
    media_image2.png
    Greyscale

(Claim 3).  Notice also that the emission layer can be divided into three sublayers; the lowermost layer is a hole-injecting/transporting layer while the uppermost layer is an electron-injecting/transporting layer; alternatively, the emission layer can be divided equally into two sublayers, each inherently being an emission layer.  Seo et al. further claims that the first passivation layer is entirely on the organic emission layer and the second electrode to cover side surfaces of the organic emission layer and the second electrode (Claim 2).  Seo et al. claims that the lower storage electrode and the source and drain electrodes are doped with p+ or n+ impurity (Claim 11); the lower storage electrode is formed from the same layer as the active layer (Claim 12).  Seo et al. claims that the upper storage electrode is formed from the same layer as the gate electrode (Claim 13).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if 


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

15.	Claims 1-3, 11-13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1).
	Hatwar et al. discloses an organic electroluminescent (EL) device (light-emitting diode) comprising the following sequence of layers (in this order):  anode (first electrode), hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer and n-type doped organic layer (cathode), electron-accepting layer (first passivation layer), and hole-transporting layer (HTL) (second passivation layer) (Fig. 2).  Notice that the hole-transporting layer “covers” the electron-accepting layer.  Hatwar et al. discloses that such devices are included in displays ([0123]).  The light-emitting layer emits either fluorescent or phosphorescent radiation ([0065]).  Hatwar et al. discloses that the electron-accepting layer can instead be replaced by a p-type doped organic layer ([0089]; Fig. 3E); the host material is present at (the upper limit of) 
	Enokida et al. discloses the following compound:

    PNG
    media_image3.png
    193
    315
    media_image3.png
    Greyscale

(col. 8) such that R1-2 = unsubstituted C6 aromatic group (phenyl) of Formula 1 as defined by the Applicant (corresponding to HM-01 as recited in Claim 4); Enokida et al. discloses that such compounds have “excellent” hole-transporting properties (col. 23, lines 65-66).  It would have been obvious to incorporate such a compound to the p-type doped organic layer (first passivation layer) as host material and/or as material comprising the adjacent hole-transporting layer (second passivation layer) of the organic EL device as disclosed by Hatwar et al.  The motivation is provided by the fact that the disclosure of Enokida et al. is directed to a tertiary aromatic amine known to have excellent hole-transporting properties.
	It is further the position of the Office that the layers comprising the compound of Enokida et al. would be inherently passivation layers.  Evidence is provided by the fact that the layers comprise the anthracene derivatives fully encompassed by the Formula 1 .

16.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) as applied above and in further view Liao et al. (US 2008/0157656 A1).
	Hatwar et al. in view of Enokida et al. discloses the device according to Claim 16 as shown above.  However, they do not explicitly disclose an encapsulation substrate as recited by the Applicant.
	Liao et al. discloses an organic EL device where electroluminescent (EL) elements (16) are encapsulated by a getter layer (14) (adhesive film) which can adsorb moisture and oxygen ([0019]); the getter layer itself is enclosed by barrier layers 13a and 13b (encapsulation substrate) enclosing the entire structure and sealed by the substrate (12', 12, and 10) (Fig. 2).  It would have been obvious to incorporate the design features of Liao et al. to the organic EL element(s) of Hatwar et al. in view of Enokida et al.  The motivation is provided by the fact that such encapsulation would hinder moisture and oxygen from affecting OLED performance.  Notice that the p-type doped organic layer in combination with a portion of the getter layer (vertical portion connected to 12b’ up to the height of the p-type doped organic layer; see Fig. 2) can be considered the first passivation layer; it would cover the side surfaces of the light-emitting layer and the second electrode.  

laims 1-5, 11-13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1).
Hatwar et al. discloses an organic electroluminescent (EL) device (light-emitting diode) comprising the following sequence of layers (in this order):  anode (first electrode), hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer and n-type doped organic layer (cathode), electron-accepting layer (first passivation layer), and hole-transporting layer (HTL) (second passivation layer) (Fig. 2).  Notice that the hole-transporting layer “covers” the electron-accepting layer.  Hatwar et al. discloses that such devices are included in displays ([0123]).  The light-emitting layer emits either fluorescent or phosphorescent radiation ([0065]).  Hatwar et al. discloses that the electron-accepting layer can instead be replaced by a p-type doped organic layer ([0089]; Fig. 3E); the host material is present at (the upper limit of) 99.99 vol. % ([0097]).  Hatwar et al. discloses that the host material comprising the p-type doped organic layer includes aromatic tertiary amines capable of hole transport ([0096]).  Hatwar et al. discloses its invention can be used to form pixels (for active matrix displays) that are connected to thin film transistors (wherein any material that supports the device can be considered a “substrate”) ([0123]).  However, Hatwar et al. does not explicitly disclose the presence of a compound according to Formula 1.
	Yu et al. discloses the following compound:

    PNG
    media_image4.png
    257
    393
    media_image4.png
    Greyscale

(page 4) such that R1-6 = unsubstituted C6 aromatic group (phenyl) of Formulae 1-2 as defined by the Applicant (corresponding to HM-13); Yu et al. discloses that such compounds serve as material comprising the hole-transporting layer of an organic EL device ([0011], [0038]) that has advantages in the field ([0031]).  It would have been obvious to incorporate such a compound to the p-type doped organic layer (first passivation layer) as host material and/or as material comprising the adjacent hole-transporting layer (second passivation layer) of the organic EL device as disclosed by Hatwar et al.  The motivation is provided by the fact that the disclosure of Yu et al. is directed to a known and viable material directed to hole transport, in addition to the teaching that it has advantages when used in an organic EL device. 
It is further the position of the Office that the layers comprising the compound of Yu et al. would be inherently passivation layers.  Evidence is provided by the fact that the layers comprise the anthracene derivatives fully encompassed by the Formula 1 as defined by the Applicant equal to (or nearly equal to) 100% concentration (see paragraphs [0055]-[0057], Applicant's national phase publication).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) as applied above and in further view Liao et al. (US 2008/0157656 A1).
	Hatwar et al. in view of Yu et al. discloses the device according to Claim 16 as shown above.  However, they do not explicitly disclose an encapsulation substrate as recited by the Applicant.
	Liao et al. discloses an organic EL device where electroluminescent (EL) elements (16) are encapsulated by a getter layer (14) (adhesive film) which can adsorb moisture and oxygen ([0019]); the getter layer itself is enclosed by barrier layers 13a and 13b (encapsulation substrate) enclosing the entire structure and sealed by the substrate (12', 12, and 10) (Fig. 2).  It would have been obvious to incorporate the design features of Liao et al. to the organic EL element(s) of Hatwar et al. in view of Yu et al.  The motivation is provided by the fact that such encapsulation would hinder moisture and oxygen from affecting OLED performance.  Notice that the p-type doped organic layer in combination with a portion of the getter layer (vertical portion connected to 12b’ up to the height of the p-type doped organic layer; see Fig. 2) can be considered the first passivation layer; it would cover the side surfaces of the light-emitting layer and the second electrode.  

19.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1) as applied above and in further view of Lee (US 2006/0091399 A1).
Hatwar et al. in view of Enokida et al. discloses the device according to Claim 1 as shown above.  Hatwar et al. discloses that its inventive organic electroluminescent (EL) devices are used to form pixels (for active matrix displays) which are driven by thin film transistors ([0123]).  However, Hatwar et al. in view of the Enokida et al. does not explicitly disclose the features as recited by the Applicant.  
	Lee et al. discloses an active matrix type organic light-emitting diode fabrication method which overcomes problems in the prior art such that the display characteristics are enhanced ([0085]-[0086]); an organic EL device is configured to emit light which is controlled by a thin film transistor (Abstract).  The driving thin film transistor includes an active layer having a channel region (115) and source and drain regions (115a and 115b, respectively) on a substrate (111); there exists a gate insulating layer with the active layer on the substrate (117), a gate electrode on the gate insulating layer and over the channel region (119), an interlayer insulating layer on the gate insulating layer with the gate electrode (123), and source and drain electrodes on the interlayer insulating layer that contacts with the source and drain regions (133 and 135) (Fig. 4).  It would have been obvious to utilize the design as disclosed by Lee et al. in the construction of active matrix displays as disclosed by Hatwar et al. in view of Enokida et al.  The motivation is provided by the disclosure of Lee et al., which teaches a method of active matrix display fabrication utilizing organic EL elements that results in enhanced display characteristics.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2006/0240277 A1) in view of Yu et al. (US 2005/0260442 A1) as applied above and in further view of Lee (US 2006/0091399 A1).
	Hatwar et al. in view of Yu et al. discloses the device according to Claim 1 as shown above.  Hatwar et al. discloses that its inventive organic electroluminescent (EL) devices are used to form pixels (for active matrix displays) which are driven by thin film transistors ([0123]).  However, Hatwar et al. in view of the Yu et al. does not explicitly disclose the features as recited by the Applicant.  
	Lee et al. discloses an active matrix type organic light-emitting diode fabrication method which overcomes problems in the prior art such that the display characteristics are enhanced ([0085]-[0086]); an organic EL device is configured to emit light which is controlled by a thin film transistor (Abstract).  The driving thin film transistor includes an active layer having a channel region (115) and source and drain regions (115a and 115b, respectively) on a substrate (111); there exists a gate insulating layer with the active layer on the substrate (117), a gate electrode on the gate insulating layer and over the channel region (119), an interlayer insulating layer on the gate insulating layer with the gate electrode (123), and source and drain electrodes on the interlayer insulating layer that contacts with the source and drain regions (133 and 135) (Fig. 4).  It would have been obvious to utilize the design as disclosed by Lee et al. in the construction of active matrix displays as disclosed by Hatwar et al. in view of Yu et al.  The motivation is provided by the disclosure of Lee et al., which teaches a method of active matrix display fabrication utilizing organic EL elements that results in enhanced display characteristics.

Allowable Subject Matter
21.	Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Furthermore, Claim 21 is allowed.
	The closest prior art is provided by Hatwar et al. (US 2006/0240277 A1) in view of Enokida et al. (US 6,251,531 B1).  Hatwar et al. discloses an organic electroluminescent (EL) device (light-emitting diode) comprising the following sequence of layers (in this order):  anode (first electrode), hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer and n-type doped organic layer (cathode), electron-accepting layer (first passivation layer), and hole-transporting layer (second passivation layer) (Fig. 2).  Hatwar et al. discloses that such devices are included in displays ([0123]).  The light-emitting layer emits either fluorescent or phosphorescent radiation ([0065]).  Hatwar et al. discloses that the electron-accepting layer can instead be replaced by a p-type doped organic layer ([0089]; Fig. 3E); the host material is present at (the upper limit of) 99.99 vol. % ([0097]).  Hatwar et al. discloses that the host material comprising the p-type doped organic layer includes aromatic tertiary amines capable of hole transport ([0096]).  Hatwar et al. discloses its invention can be used to form pixels (for active matrix displays) that are connected to thin film transistors (wherein any material that supports the device can be considered a “substrate”) ([0123]).  However, Hatwar et al. does not explicitly disclose the presence of a compound according to Formula 1.
	Enokida et al. discloses the following compound:

    PNG
    media_image3.png
    193
    315
    media_image3.png
    Greyscale

(col. 8) such that R1-2 = unsubstituted C6 aromatic group (phenyl) of Formula 1 as defined by the Applicant (corresponding to HM-01 as recited in Claim 4); Enokida et al. discloses that such compounds have “excellent” hole-transporting properties (col. 23, lines 65-66).  It would have been obvious to incorporate such a compound to the p-type doped organic layer (first passivation layer) as host material and/or as material comprising the adjacent hole-transporting layer (second passivation layer) of the organic EL device as disclosed by Hatwar et al.  The motivation is provided by the fact that the disclosure of Enokida et al. is directed to a tertiary aromatic amine known to have excellent hole-transporting properties.  However, it is the position of the Office that neither Hatwar et al. in view of Enokida et al. singly nor in combination with any other prior art provides sufficient motivation to produce the organic EL device as recited by the Applicant, particularly in regards to the construction of the first passivation layer.

Response to Arguments
22.	The Applicant argues on pages 24-25 that “the n-type doped organic layer (231.1) can’t be a cathode” such that “the electron-accepting layer (233.1) is not disposed on the cathode 270” in the organic electroluminescent (EL) device of Hatwar et al.  Applicant's arguments have been fully considered but they are not persuasive.  Notice that the cathode is an merely an element in a semiconductor device that is a 

23.	The Applicant argues on pages 25-26 that a terminal disclaimer was filed to overcome the double patenting rejection as set forth in the previous Office Action.  However, no such terminal disclaimer could be found in the prosecution history.  Hence, the rejection is maintained.

Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.